Citation Nr: 1630051	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-41 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran had active service from December 1976 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a June 2015 decision, the Board, in part, denied the Veteran's claim for service connection for a left knee disability.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an April 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

Notably, in its June 2015 decision, the Board also remanded the issue of entitlement to service connection for a respiratory condition, claimed as sarcoidosis and tuberculosis for additional development.  Subsequently, in a November 2015 rating decision, the Appeals Management Center (AMC) granted service connection for sarcoidosis at an initial 30 percent disability evaluation, effective May 6, 2009.  As a result, this issue is not before the Board.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a left knee disability.

The Veteran underwent a VA examination in October 2009.  The October 2009 VA examiner opined that it was less likely than not that the current left knee condition was the result of service.  The examiner noted that the Veteran's in-service injuries were "acute" and minor" without leading to any chronic conditions during service.

However, the October 2009 VA examination is inadequate.  As noted by the April 2016 Joint Motion for Partial Remand decision, it was unclear whether the examiner was aware of the Veteran's lay statements that he had experienced symptoms in his left knee "on and off" since his injury during service or whether the examiner should consider these statements in rendering his nexus opinion.  Instead, the examiner appeared to focus on the in-service injury documented in the service treatment records and the fact that the service treatment records did not contain any documented chronic conditions.  The JMPR noted that the examiner did not address the Veteran's lay statements that suggested continuous symptoms since his separation from service.  

Additionally, the JMPR also indicated that while the October 2009 VA examiner noted that current x-rays were normal as the Veteran could not cooperate for adequate examination, a subsequent magnetic resonance imaging (MRI) in April 2010 contained some positive findings.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a left knee disability, and that further medical opinion in connection with this claim is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that a new VA examination is need to determine the etiology of any current left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed left knee disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current left knee disability and if so, whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

In providing these opinions, the examiner must address the in-service treatment records complaints of left knee problems over the duration of the Veteran's service and the Veteran's statements that he had experienced symptoms in his left knee "on and off" since his injury during service.  The examiner should also note an April 2010 MRI.

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




